Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 23, 2014

                                      No. 04-14-00621-CV

                                IN THE INT OF CJT, A Child,

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,848
                         Honorable H. Paul Canales, Judge Presiding


                                         ORDER
       Appellants’ brief is due January 2, 2015. On December 19, 2014, appellants’ counsel,
Mr. Ricardo Pumarejo, Jr., filed a motion to abate the briefing deadline pending correction and
supplementation of the appellate record. Attached to the motion are requests sent to Cindy Lenz,
Alma Garza, and Leticia Escamilla requesting supplementation of the record. Copies of the
requests are attached to this order.

         The motion is granted. Ms. Lenz, Ms. Garza, and Ms. Escamilla are hereby ORDERED
to file no later than January 21, 2015, the supplemental record requested by Mr. Pumarejo.

       Appellants’ brief is due thirty days from the date the records are filed.


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court